Energy Quest, Inc.
HUMAN RIGHTS POLICY STATEMENT





Preamble



Energy Quest, Inc. acknowledges and respects the principles contained in the
Universal Declaration of Human Rights. Energy Quest’s Human Rights Policy
reflects our commitment to conduct business in a manner consistent with these
principles and to protect human rights within the company’s sphere of influence.
Energy Quest is committed to responsible workplace practices, and endeavors to
conduct its business operations in a manner that is free from complicity in
human rights abuses. Energy Quest’s core values and culture embody a commitment
to ethical business practices and corporate social responsibility.



Ethical Business Conduct



Energy Quest has adopted comprehensive ethics and related policies applicable to
its employees that require its business be conducted with honesty and integrity,
and in compliance with all applicable laws. Energy Quest’s policies establish
clear ethical standards and guidelines for how we do business and establish
accountability. All company associates are required to obey the law and comply
with specific standards relating to legal obligations, ethics, and business
conduct. The Company has clear accountability mechanisms in place to monitor and
report on compliance with these directives.



Protection of the Rights of Children



Energy Quest condemns all forms of exploitation of children. The Company does
not recruit child labor, and supports the elimination of exploitative child
labor. Energy Quest also supports laws duly enacted to prevent and punish the
crime of sexual exploitation of children. Energy Quest will work to raise
awareness concerning such exploitation, and will cooperate with law enforcement
authorities to address any such instances of exploitation of which the Company
becomes aware.



Protection of the Rights of Associates



Energy Quest supports and upholds the elimination of discriminatory practices
with respect to employment and occupation, and promotes and embraces diversity
in all aspects of its business operations. Energy Quest further supports the
elimination of all forms of forced, bonded or compulsory labor and the freedom
of association.



Energy Quest, Inc.





February 2008



--------------------------------------------------------------------------------